—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered December 13, 1996, convicting him of murder in the second degree, manslaughter in the second degree, vehicular manslaughter in the first degree, vehicular manslaughter in the second degree, operating a motor vehicle while intoxicated (two counts), and leaving the scene of an accident (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his conviction for murder in the second degree was not supported by legally sufficient evidence. Generally, the assessment of the objective circumstances demonstrating a defendant’s depraved indifference to human life is a qualitative judgment to be made by the trier of fact (see, People v Soto, 240 AD2d 768, 769). The facts in this case clearly establish that the defendant not only acted recklessly, but with a depraved indifference to human life (see, People v Gomez, 65 NY2d 9, 11-13; People v Walker, 258 AD2d 541; People v Soto, supra, at 769; People v Kirkpatrick, 177 AD2d 508, 509; People v Cordero, 177 AD2d 499). Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J. P., Luciano, H. Miller and Smith, JJ., concur.